                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                      )
SECURITIES AND EXCHANGE COMMISSION,   )
                                      )
     Plaintiff,                       )
                                      )
  v.                                  )
                                      )
GREGORY LEMELSON and LEMELSON CAPITAL )                     Civil Action No. 1:18-cv-11926-PBS
MANAGEMENT, LLC,                      )
                                      )
     Defendants,                      )
                                      )
 and                                  )
                                      )
THE AMVONA FUND, LP,                  )
                                      )
     Relief Defendant                 )
                                      )

                   PLAINTIFF’S OBJECTIONS AND RESPONSES TO
                  DEFENDANTS’ FIRST SET OF INTERROGATORIES
                 TO THE SECURITIES AND EXCHANGE COMMISSION


                        GENERAL RESPONSE AND OBJECTIONS

       1.      The following objections and qualifications are incorporated into the responses to

specific interrogatories set forth below and are deemed continuing as to each, applying to each

and every interrogatory. To the extent that the Commission responds individually to the specific

interrogatories below, with the same, similar or additional objections, it does not waive these

general objections nor limit them, nor concede that the information requested or provided is

relevant to any claims asserted, or defenses that may be asserted, in this matter. These responses

and objections are based on undersigned counsels’ current knowledge and reasonable belief, and

the information reasonably available to counsel at this time.
obligations (which we dispute), the Commission objects to Interrogatory No. 2 as premature, as

discovery has just begun, and to date, no witnesses have been deposed – nor have Defendants

served any deposition subpoenas. Finally, the Commission objects to Interrogatory No. 2 as

disproportionately broad in scope.

       The Commission does not intend to provide a further response to Interrogatory No. 2.

Interrogatory No. 3:

        State the basis for Your contention that Defendants’ statements influenced or otherwise
impacted the stock price for Ligand, including, but not limited to (i) a detailed description of all
data sources and other materials You considered, and (ii) each alternative cause, influence, or
reason for the decline in Ligand’s stock price that You considered, analyzed, and/or reviewed
with a detailed explanation for how you ruled out that alternative form of causation.

Response to Interrogatory No. 3:

       The Commission incorporates by reference its general objections to the First

Interrogatories, and asserts the following specific objections. The Commission objects to

Interrogatory No. 3 as vague, in its use of “influenced or otherwise impacted the stock price.”

The Commission further objects to Interrogatory 3 as a premature request for matter that may be

the subject of expert testimony. The Commission further objects to Interrogatory No. 3 as a

premature contention interrogatory served at the commencement of fact discovery, before

substantial discovery has taken place. The Commission further objects to Interrogatory No. 3 as

it attributes to the Commission a contention that has not been made by the Commission in its

Complaint or elsewhere. While the Commission has contended that Defendants intended to drive

down the price of the stock, and that the price of the stock did fall, the Commission does not

need to prove causality between Defendants’ efforts and the fall of the stock price. In a civil

enforcement case, as opposed to a private action, the Commission is not required to show harm

(or more precisely, actual damages). While private plaintiffs are obligated to plead and prove the




                                                 11
element of reliance in securities fraud cases, the Commission is not required to prove reliance by

individual investors in an enforcement action. See United States v. Tagliaferri, 820 F.3d 568, 574

(2d Cir. 2016) (not necessary to prove intent to injure and/or actual injury to client under Section

206 of the Investment Advisers Act); SEC v. Collins & Aikman Corp., 524 F.Supp.2d 477, 490

(S.D.N.Y. 2007) (“the SEC need not plead reliance”). Unlike private plaintiffs who must show

that they relied on particular statements by defendants to their detriment, the Commission is not

limited to seeking redress only when fraudulent schemes are successful in driving down stock

prices. See id. Interrogatory No. 3 seeks to require the Commission to prove that investors and

potential investors a) actually relied on Defendants’ fraudulent statements and b) were harmed as

a result of those statements. The Commission is not required to prove either. Without waiving its

general and specific objections, the Commission responds to this interrogatory as follows:

       The Commission states that in considering the decline of Ligand’s stock price over the

relevant time period, it reviewed press and analyst reports about Ligand’s stock, Ligand’s

periodic SEC filings, news and industry articles about Ligand, general industry benchmarks,

publicly available records of historical stock prices and volumes (such as Yahoo Finance) and

conducted internal analyses at the direction of counsel. The Commission also considered the

many statements by the Defendants to investors and prospective in admitting that they had,

through their scheme, driven down to the stock price. Additionally, the Commission also relied,

without limitation, on the following documents and testimony:

               SEC-Lemelson-E-0041922
               SEC-Lemelson-E-0384404
               SEC-Lemelson-E-0183999
               SEC-Lemelson-E-0366451
               Lemelson Inv. Test. 423:6-10
               SEC-Lemelson-E-0586481-0586523
               EPROD-SEC-LIT-E-001189577-001190117




                                                 12
Dated: July 24, 2019                        Respectfully submitted,


                                            /s/ Alfred A. Day
                                            Alfred A. Day (BBO #654436)
                                            Marc J. Jones (BBO #645910)
                                            Securities and Exchange Commission
                                            Boston Regional Office
                                            33 Arch Street, 24th Floor
                                            Boston, MA 02110
                                            617-573-4537 (Day)
                                            617-573-8947 (Jones)
                                            DayA@sec.gov
                                            JonesMarc@sec.gov
                                            Attorneys for Plaintiff

                                            Virginia M. Rosado Desilets
                                            Sonia G. Torrico
                                            Securities and Exchange Commission
                                            100 F Street, N.E.
                                            Washington, DC 20549


As to answers:

       I, David Becker, declare under penalty of perjury under the laws of the United States of
America that the foregoing factual answers are true and correct to the best of my knowledge,
information, and belief.

                                            _______________________________
                                            David Becker
                                            Assistant Director
                                            Securities and Exchange Commission




                                               31
                                CERTIFICATE OF SERVICE

       I hereby certify that, on July 24, 2019, a true and correct copy of the foregoing document
was sent by email to all counsel for all parties.

                                             /s/ Marc J. Jones
                                             Marc J. Jones




                                               32
